DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
It is noted that a preliminary amendment of claims 04/14/2021 identifying as original claims 1-15 has not been provided with the proper status identifier because of previously filed  claims 1-7 on 02/12/2021.  Therefore, appropriate correction (for example, identifying that original claims 1-7 filed on 02/12/2021 are cancelled and new claims corresponding to claims 1-15 filed on 04/14/2021 are identified as newly submitted claims starting from claim 8), is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,943,839 B2 (hereinafter “Patent 839”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 839.
Regarding Claim 1, Patent 839 teaches an imager system, comprising: an imager comprising a plurality of photosites divisible into a plurality of subsections; and at least one wafer-level lens additively composed of a successive plurality of material layers upon the imager to achieve a predetermined optical performance for each of the plurality of subsections, wherein each successive one of the successive plurality of material layers is characterized by: a first optical signature of an activated one of the imager responsive to a focal target and resultant from a previous one of the successive plurality of layers; and a different thickness and chemical composition from the previous one of the successive plurality of layers, the activated imager having a second optical signature responsive to the focal target. the second optical signature being indicative of a combination of the first optical signature and the different thickness and chemical composition, and better approaching the predetermined optical performance than the first optical signature (Patent 839, claim 1).  Furthermore, claim 1 of Patent 839 additionally teaches, among other things, that the plurality of material layers deposited directly upon the imager (Patent 839, claim 1).  Therefore, claim 1 of Patent 839 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].
Regarding Claim 2, Patent 839 teaches further comprising a casing capable of at least substantially physically encasing the imager (Patent 839, claim 2).  
Regarding Claim 3, Patent 839 teaches the casing further substantially encasing the water level lens (Patent 839, claim 2).  
Regarding Claim 4, Patent 839 teaches wherein the material layers comprise one or more of a photopolymer and a thermoplastic resin (Patent 839, claim 3).
Regarding Claim 5, Patent 839 teaches wherein the material layers comprise one or more of a low temperature melting glass and a glass sheet (Patent 839, claim 3).
Regarding Claim 6, Patent 839 teaches wherein ones of the material layers comprise uniform material layers (Patent 839, claim 4).
Regarding Claim 7, Patent 839 teaches wherein ones of the material layers comprise non-uniform material layers (Patent 839, claim 5).
Regarding Claim 8, Patent 839 teaches wherein the additive composition comprises at least one of a dispensed, a sprayed or an extruded composition (Patent 839, claim 6).
Regarding Claim 9, Patent 839 teaches wherein the additive composition comprises at least one of a laminated and a curable adhesive composition (Patent 839, claim 6).
Regarding Claim 10, Patent 839 teaches wherein the predetermined optical performance comprises a focal length of the at least one wafer level lens relative to each of the plurality of subsections (Patent 839, claim 7).
Regarding Claims 11-13, while Patent 839 does not recite in the claims regarding a  casing comprising glass (claims 11-12) and a printed circuit board (claim 13), it would have been obvious to one of ordinary skill in the art to utilize the casing comprising glass and the printed circuit board in order to provide a packaged/completed imager system comprising the glass casing and the printed circuit board.    
Regarding Claim 14, Patent 839 teaches wherein ones of the successive plurality of material layers comprise one of a viscous photopolymer; a low temperature melting glass; or a thermoplastic resin (Patent 839, claim 3).
Regarding Claim 15, while Patent 839 does not recite in the claims regarding a material choice for the viscous photopolymer, it would have been obvious to one of ordinary skill in the art to utilize monomers, oligomers, photo initiators, and/or in combination thereof as a readily available photopolymerization material choice for patterning and forming the material layer for the imager system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2014/0284746 A1; hereinafter “Suzuki”).
Regarding Claim 1, referring to at least Fig. 1 and related text, Suzuki teaches an imager system (1), comprising: an imager (10) comprising a plurality of photosites (region for 10a) divisible into a plurality of subsections (10a) (paragraphs 22-24); and at least one wafer-level lens (60) additively composed of a successive plurality of material layers (having at least two lenses as shown in Fig. 1) upon the imager to achieve a predetermined optical performance (forming an image from light rays from a subject) for each of the plurality of subsections (fig. 1 and paragraph 28), wherein each successive one of the successive plurality of material layers is characterized by: a first optical signature (“a first optical signature” is considered as an optical characteristic of forming an image from light rays by the first/underlying lens alone) of an activated one of the imager responsive to a focal target (a focal length between the first/underlying lens of 60 and 10 having 10a) and resultant from a previous one of the successive plurality of layers and a thickness and chemical composition from the previous one of the successive plurality of layers (thicknesses and compositions of the first/underlying lens of 60), the activated imager having a second optical signature (“a second optical signature” is considered as an optical characteristic of forming an image from light rays by the at least two lenses of 60 as shown in fig. 1) responsive to the focal target (a focal length between 60 and 10). the second optical signature being indicative of a combination of the first optical signature and the thickness and chemical composition, and better approaching the predetermined optical performance than the first optical signature (fig. 1 and see below).
While Suzuki does not explicitly disclose different thickness for the at least two lenses of main lens 60, it would have been obvious to one of ordinary skill in the art to readily adjust the dimensions of individual lenses in order to obtain the optimal performance, which is forming an image from light rays from a subject.  
Regarding Claim 2, Suzuki teaches further comprising a casing (50) capable of at least substantially physically encasing the imager (paragraph 28).  
Regarding Claim 3, Suzuki teaches the casing further substantially encasing the water level lens (paragraph 28).  
Regarding Claims 4-5, Suzuki does not explicitly disclose material choice for the material layers of the lens 60.  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize readily available lens materials such as photopolymer, thermoplastic resin, a low temperature melting glass, or a glass sheet in order to obtain the predictable lens characteristics.
Regarding Claim 6, Suzuki teaches wherein ones of the material layers comprise uniform material layers (a shape of 60 is considered as uniform proportion from centerline of the lens).
Regarding Claim 7, Suzuki teaches wherein ones of the material layers comprise non-uniform material layers (a shape of 60 is considered as non-uniform/convex).
Regarding Claims 8-9, Suzuki teaches wherein the additive composition comprises at least one of a dispensed, a sprayed or an extruded composition (claim 8) and wherein the additive composition comprises at least one of a laminated and a curable adhesive composition (claim 9).  It is noted that the recitation including the terms dispensed, sprayed, and/or laminated, for example, in claims 8-9 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Suzuki teaches all the structure including the certain material/composition for forming the lens 60, the claimed method steps does not distinguish from the prior art. 
Regarding Claim 10, Suzuki teaches wherein the predetermined optical performance comprises a focal length of the at least one wafer level lens relative to each of the plurality of subsections (fig. 1.  For example, a distance between 60 and 10).
Regarding Claim 11, Suzuki teaches wherein the casing comprises a filter (52) (paragraph 28).
Regarding Claim 12, Suzuki does not explicitly disclose material choice for the filter 52.  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize readily available glass as the filter material in order to obtain the predictable filter characteristics.
Regarding Claim 13, while Suzuki does not explicitly disclose a printed circuit board (claim 13), it would have been obvious to one of ordinary skill in the art to utilize the printed circuit board in order to place the solid state image device 1 thereon and to provide electrical signals such as input/output signals between the solid state imaging device 1 and the external device.    
Regarding Claims 14-15, Suzuki does not explicitly disclose material choice for the material layers of the lens 60.  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize readily available lens materials such as photopolymer comprising a mixture of monomers, oligomers, and photo initiators in order to obtain the predictable lens characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829